Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered July 12, 1999, convicting defendant, after a jury trial, of robbery in the first and second degrees and attempted robbery in the first and second degrees, and sentencing her to concurrent terms of 4 to 8 years, 3 to 6 years, 3 to 6 years and 2 to 4 *315years, and judgment, same court (Carol Berkman, J., at plea; Harold Beeler, J., at sentence), rendered July 12,1999, convicting defendant of attempted robbery in the second degree, and sentencing her to a consecutive term of 2 to 4 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). We note that defendant’s arguments are generally similar to arguments rejected by this Court on the codefendant’s appeal (People v Ramos, 284 AD2d 136).
Defendant’s procedural challenge to her sentencing is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no reason to remand for resentencing based on a new presentence report. We perceive no basis for reduction of sentence. Concur — Williams, J.P., Tom, Rosenberger, Wallach and Marlow, JJ.